             Case 2:19-cv-00666-MAK Document 31 Filed 12/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOHN RAMOS                                         CIVIL ACTION

                       v.                           NO. 19-666

 ROBERT MARSH, et al.



                                             ORDER
         AND NOW, this 14th day of December 2020, following our careful and independent

 consideration of the Petition for writ of habeas corpus (ECF Doc. No. 1), the Commonwealth's

 Opposition (ECF Doc. No. 14), Petitioner's counseled Reply (ECF Doc. No. 21), the

 Commonwealth's supplemental Response (ECF Doc. No. 28), and following our independent

 review of the comprehensive Report and Recommendation of Judge Lloret (ECF Doc. No. 29),

 and with no objection to the Report and Recommendation and independently finding it cannot be

 definitively determined from the trial record of the Petitioner not being prejudiced by his

 attorney's failure to object to the trial judge's reasonable doubt instruction and the Petitioner's

 post-conviction counsel failed to properly raise this claim in the state court, we find the

 Petitioner's claim of prejudice by his counsel's failure to object to the reasonable doubt

 instruction should be granted and he be afforded a new trial in the state court as the reasonable

 doubt instruction affected all counts in the conviction and the retrial should be to all counts for

 which the jury originally convicted the Petitioner, and without objection, it is ORDERED:

        1.      We APPROVE and ADOPT Judge Lloret's uncontested Report and

Recommendation (ECF Doc. No. 28);

        2.      We GRANT in part the Petition for writ of habeas corpus as to the Petitioner's

claim of trial and Post Conviction Relief Act counsel being ineffective in failing to raise and
               Case 2:19-cv-00666-MAK Document 31 Filed 12/14/20 Page 2 of 2



litigate the federal due process and Sixth Amendment issues concerning the deficiencies in the

reasonable doubt jury instruction;

          3.       We STAY the writ of execution to June 14, 2021 to allow the Commonwealth to

commence a new trial on all counts of conviction as all counts need to be retried given the

defective reasonable doubt instruction compromised all counts of conviction and if the

Commonwealth does not commence trial before June 14, 2021, the writ of habeas corpus shall

issue and the Commonwealth shall vacate the Petitioner's conviction;

          4.       We DENY the Petitioner's remaining claims;

          5.       We DENY a certificate of appealability on Petitioner's remaining claims as the

Petitioner has not made a substantial showing of reasonable jurists finding our assessment of the

constitutional claims debatable are wrong; 1 and,

          6.      The Clerk of Court shall close this case.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
